Citation Nr: 0726580	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-24 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 

2.  Evaluation of hepatitis C, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1971 to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which granted service connection for Hepatitis C, 
evaluated as 10 percent disabling, effective December 19, 
2003.  That rating action also denied service connection for 
chronic obstructive pulmonary disease (COPD).  The veteran 
perfected a timely appeal to that decision.  By a rating 
action in June 2005, the RO confirmed the denial of the claim 
for service connection for COPD; the RO also confirmed the 10 
percent rating assigned for hepatitis C.  

On April 18, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  At that hearing, the veteran submitted additional 
evidence, and waived his right to initial review by the RO.  
See 38 C.F.R. § 20.1304 (2006).  

Also in the December 2004 rating decision, the RO denied the 
claim of entitlement to service connection for 
hemochromatosis.  A notice of disagreement with that decision 
was received in January 2005, and a statement of the case was 
issued in June 2005, which addressed that issue.  However, in 
his August 2005 substantive appeal (VA Form 9), the veteran 
specifically stated that he was only appealing the claims for 
service connection for COPD and an evaluation in excess of 10 
percent for hepatitis C.  Consequently, these are the only 
issues currently before the Board.  38 C.F.R. §§ 20.200, 
20.202 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

I.  Service connection for COPD.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The veteran's service medical records indicate that he was 
seen on October 16, 1971 with complaints of a sore throat for 
the past 2 days.  The impression was upper respiratory 
infection.  He was again seen on October 22, 1971, with 
complaints of having a cold; he reported problems with 
coughing, sore throat and headaches; he had a temperature of 
100.6 degrees.  X-ray study of the chest revealed a right 
upper infiltrate.  

Post service records contain report of an x-ray study of the 
chest, dated in June 1992, which showed evidence of bilateral 
pleural effusion.  

On the occasion of a VA general examination in October 2004, 
it was noted that the veteran had a 36 pack per year smoking 
history; he was diagnosed with COPD approximately 2 years 
ago.  The veteran reported being hospitalized approximately 
two to three months while in the military for treatment of 
pneumonia during his period of service.  The assessment was 
COPD; the examiner stated that it was less likely than not 
the veteran had COPD in service.  However, the examiner also 
stated that it was more likely than not that the veteran did 
have pneumonia while in he military.  During a VA examination 
for respiratory disease, in October 2004, the veteran gave a 
history of smoking cigarettes, one pack per day for about 35 
years.  Following an examination, the veteran was diagnosed 
with chronic bronchitis and mild chronic obstructive 
pulmonary disease.  However, that examination report did not 
address the question of an etiological link between these 
lung diseases and the veteran's service.  

At his personal hearing in April 2007, the veteran maintained 
that his COPD was caused by bad weather.  The veteran 
reported being admitted to Buford Navy Hospital with high 
fever, and he spent a significant period of time at the 
hospital during his period of service.  The veteran indicated 
that he had double pneumonia during service.  The veteran 
further reported that within one year of his separation from 
service, he went to the doctor for symptoms of his COPD; he 
stated that he continued to suffer chronic bouts of pneumonia 
and bronchitis.  The veteran indicated that he was in good 
shape prior to entering service.  The veteran maintained that 
while he was first diagnosed with COPD in 1994, all of his 
lung problems started in service.  

The Board determines that further development is warranted in 
the instant case, as the medical opinion of record is 
inadequate for the Board to fairly adjudicate this appeal.  
See 38 C.F.R. § 20.901(a).  The VA examiner in October 2004 
links the veteran's COPD to smoking; at the same time, the 
examiner noted that the veteran's pneumonia was more likely 
than not related to service.  He provided little or no 
rational for these opinions.  Moreover, the examiner did not 
address whether the veteran's claimed in-service pneumonia is 
responsible for his currently diagnosed COPD.  In light of 
the inadequacy of this medical opinion, the Board must remand 
the appeal for further development.  

II.  Higher evaluation for hepatitis C.

During the course of this appeal the veteran has asserted 
that his hepatitis C causes symptoms more severe than 
reflected in his current 10 percent rating.  Specifically, he 
contends that he has daily fatigue.  At his personal hearing, 
the veteran indicated that he goes to the doctor every six 
months for treatment of his hepatitis C.  The veteran related 
that he was recently put on Interferon shots and pills in 
December 2005.  The veteran indicated that he is unable to 
walk any long distances; he noted that he currently uses a 
walker for ambulation.  The veteran related that he has to 
constantly because he gets very tired very often.  

Submitted at the personal hearing was a statement from the 
veteran's case manager, dated in April 2007, indicating that 
she had worked with the veteran since July 6, 2006.  She 
noted that the veteran slept a good portion of the time and 
was often found suffering with migraine headaches.  The case 
manager further noted that the veteran's daily routine is 
interrupted 80 percent of the time due to fatigue and he just 
does not have the energy to do the things he wants or needs 
to do.  

Review of the claims file shows that the veteran was afforded 
a VA examination in October 2004 primarily to determine 
whether the veteran had hepatitis C for the purposes of 
adjudicating his claim of entitlement to service connection; 
the level of disability was not of primary significance at 
the time.  It is also noteworthy that claims file was not 
available for review by the examiner in connection with the 
examination.  The Board determines that the findings from 
that examination are inadequate for the purposes of 
evaluating the severity of the veteran's hepatitis C under 
the applicable provisions for rating that disorder.  To 
properly rate the condition, VA will need to know whether, to 
what degree, and how frequent (or for what duration), the 
veteran's hepatitis C causes him to suffer from: fatigue, 
malaise, anorexia, weight loss, hepatomegaly, or 
incapacitating episodes with additional symptoms including 
nausea, vomiting, arthralgia, and right upper quadrant pain.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all private medical records and 
VA medical records which pertain to 
treatment for the veteran's lung disorder 
covering the period following his release 
from active duty to the present which 
have not been previously submitted.  

2.  After obtaining the medical evidence, 
to the extent available, the RO should 
return the veteran's claims file to the 
same VA examiner who provider the opinion 
in October 2004, if still available, or, 
if unavailable, to any VA examiner.  If 
the examiner feels it is necessary to 
conduct a physical examination of the 
veteran to provide an informed opinion, 
he should be scheduled for a pulmonary 
examination.  On the basis of the 
examination findings, the history 
provided by the veteran, and a thorough 
review of the claims file, including all 
material received pursuant to this 
remand, the examiner should set forth all 
established diagnoses, expressly offer an 
opinion as to the most probable etiology 
and date of onset of any pulmonary 
disorder found, specifically COPD.  The 
examiner shall indicate whether it is at 
least as likely as not (50 percent or 
more probability) that any diagnosed 
disorder(s) is related to the veteran's 
service to include in-service upper 
respiratory infections.  The examiner 
should clearly outline the rationale for 
any opinion expressed and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.  

3.  The veteran should also be afforded 
an examination to determine the current 
degree of severity of his hepatitis C.  
The claims folder must be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed.  
The examiner should determine (a) whether 
the veteran has daily fatigue, malaise, 
anorexia, weight loss (and if so, the 
extent of the weight loss) and 
hepatomegaly, or; (b) whether the veteran 
has incapacitating episodes, that is, 
periods of acute signs and symptoms 
severe enough to require bed rest and 
treatment by a physician, with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain, and if so, how long 
the total duration of such episodes is 
(i.e. how many weeks), during the past 
twelve-month period; or; (c) whether the 
veteran has symptoms consistent with 
mild, moderate or marked liver damage and 
the manifestations of such damage, 
including liver function findings, 
gastrointestinal symptoms, dietary 
restrictions, fatigue, and any mental 
disturbance findings such as anxiety or 
depression.  The examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


